Citation Nr: 1506565	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.  He died in June 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

For confidentiality purposes, the Board has replaced references to the appellant and other individuals by name in this case with their initials.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in April 2010.

2. Prior to April 2010, the appellant and the Veteran had not formed either a common-law marriage or a deemed valid marriage.  

3.  The Veteran died in June 2010.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 C.F.R. §§ 3.1(j), 3.52, 3.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See id.

The Board observes that no VCAA notice has been issued in this case.  With respect to the requirements that VA notify the appellant of any evidence that is necessary to substantiate her claim, the evidence VA will attempt to obtain, and the evidence she is responsible for providing, the Board observes that the appellant has demonstrated actual knowledge of this information.  Because the appellant had actual knowledge of the requirements necessary to establish her marriage to the Veteran, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

Importantly, at her March 2014 Board hearing, the appellant specifically addressed why she believes she and the Veteran had entered into a common law marriage one year or more prior to his death.  The appellant's accredited representation expressly noted the following:

The claimant indicated in her substantive appeal that she and the veteran planned to marry in 2009.  However, they decided to wait until her breast cancer treatments were completed.  They were married when she went into remission in 2010.  They cohabitated for more than four years prior to his death... which would have put it with the -- that would have put it outside the one-year requirement.

The accredited representative also expressly stated that "[t]he other issue here is whether or not you had held yourselves out to be spouses."  At her hearing, the appellant provided relevant testimony and referenced relevant evidence that she has submitted, including evidence demonstrating that she and the Veteran lived together, owned a joint checking account, and secured an automobile loan and purchased an automobile together.  She also discussed personal statements written by people who knew her and the Veteran and could testify as to the nature of their relationship.  She did not identify any information that she wished for VA to obtain.  Further, the appellant has had sufficient opportunity to provide evidence with respect to the issue on appeal.  

Moreover, the appellant has been represented by a national service organization, which has demonstrated actual knowledge of the information necessary to substantiate the appellant's claim.  In the October 2013 "Statement of Representative in Appeals Case, In Lieu of VA Form 646," the appellant's accredited representative listed the regulations pertaining to establishing status as the surviving spouse, and the regulations and pertinent General Counsel Opinion on establishing a common law marriage.  This statement was submitted months prior to the appellant's Board hearing.  The Board therefore finds that the appellant has had actual notice of how to establish her status as the Veteran's surviving spouse.

The Board finds that all information required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the March 2014 Board hearing, the Veterans Law Judge explained the issue for which the hearing was being conducted and asked questions designed to elicit any information relevant to that claim that was not brought out by the accredited representative.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Surviving Spouse

The term "marriage" for VA purposes means a marriage valid under "the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).

A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b) (2014).

To establish the existence of common law marriage for VA purposes, the evidence must show (1) that there was an agreement between the parties to be married; (2) that there was continuous cohabitation between the parties; and (3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which they lived.  See 38 C.F.R. § 3.205(a)(6).

The requirement that there must be continuous cohabitation from the date of the marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  See 38 C.F.R. § 3.53(a).

Where an attempted marriage of an appellant to a veteran was invalid by reason of a legal impediment, there may be a "deemed valid" marriage.  Such marriage will be "deemed valid" if the following requirements are met: (a) The marriage occurred one year or more before the veteran died, or existed for any period of time if a child was born of the purported marriage or prior to such marriage; (b) the claimant entered in the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of marriage until his death; and (d) no claim has been filed by a legal surviving spouse has been found entitled to gratuitous death benefits, other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

The term "legal impediment" was interpreted in an opinion of VA Office of the General Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriages.  If the provisions of 38 C.F.R. § 3.205(a) (2014) are satisfied as well as those of 38 C.F.R. § 3.52 (2014), the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c) (2014).  Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).

The validity of a marriage for VA purposes is determined based upon the law of the jurisdiction where the parties resided at the time of the marriage or when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).

While the appellant acknowledges that she and the Veteran were not formally married until April 2010, less than one year prior to his death, she contends that she and the Veteran had entered into a common law marriage years earlier.   While the state of Washington does not recognize common law marriage (RCW Chapter 26.04), the Board will attempt to determine whether the appellant and the Veteran held themselves out as being married prior to their April 2010 marriage to satisfy the one-year requirement.  

Turning to the evidence of record, the appellant's birth certificate reflects that she was born in July 1947, and it names the appellant's mother (initials "B.S.").

A May 1987 posttraumatic stress disorder (PTSD) evaluation notes that the Veteran and his wife have five children.  In describing these children, it was noted that "[G.], 39, was a headstrong child who married at 14.  She is still married with children." 

A July 1987 private physician's evaluation notes that, when the Veteran and his first wife married, she had three children from a previous marriage.  It was noted that "[t]here is some suggestion of problem in that one of them, his second step-daughter, married at 14."  

Cancelled checks from a shared checking account in the Veteran and appellant's names have been submitted.  

An April 2007 letter from the Veteran and appellant's credit union lists them as having procured financing for their purchase of a vehicle.  

A June 2007 VA medical record expressly identifies the appellant as the Veteran's daughter.  

An August 2007 typed admission form from St. Clare Hospital of the Franciscan Health System containing the Veteran's personal information and insurance information lists the appellant as the Veteran's daughter and notes that a copy of the Veteran's "3 LIVING WILL & P.O." is at home, and that the Veteran's "daughter and son have [Durable Power of Attorney] DPOA."  

A February 2008 medical record from the Veteran's primary care physician, Dr. W.W.K., notes that the Veteran's "[d]aughter says he is taking all meds."  

An April 2008 private medical record from the Franciscan Health System notes that the Veteran "lives with his daughter as well as granddaughter."  Another April 2008 letter notes that the Veteran's "daughter [G.] will stop by Cascade [illegible] today for appt."  Again, an April 2008 typed admission form containing the Veteran's personal information and insurance information lists the appellant as the Veteran's daughter and notes that a copy of the Veteran's "3 LIVING WILL & P.O." is at home, and that the Veteran's "daughter and son have DPOA."  

In a July 2008 claim to VA for benefits, the Veteran listed the appellant as his nearest relative or other person to contact if necessary.  He described her as his "Daughter," and listed her address and daytime and evening phone numbers as the same as his.  

The record contains a September 2008 "General and Durable Power of Attorney" listing the appellant as his "true and lawful Attorney-in-Fact" and an individual of the initials "C.Y.P.-M." as Attorney-in-Fact if the appellant were "unable or unwilling to so act."  This instrument gave the appellant and, if unavailable or unwilling, "C.Y.P.-M.," powers in the following areas: "Transaction of Business," "Execution of Instruments," "Dealing in Property (Real, Personal, and Mixed)," "Management of Property (Real, Personal, and Mixed)," "Banking and Entry of Safe Deposit Boxes, etc.," "Contracting Loans," "Litigation," "Stocks and Bonds," "Government Vouchers and Checks," "Taxes, "Trustee," "Gifts," "Gifts to Qualify for Assistance," "Full Power," "Durable Power," and "Guardianship."

Statements of Accounts from the Veteran and appellant's credit union reflect that they lived at the same address.  A State Farm Automobile Insurance policy for the period from April 28, 2010, to October 28, 2010, reflects the Veteran and the appellant were on the same policy and lived at the same address.  

The record contains a Metropolitan Life Insurance invoice for the Veteran "C/O [the appellant]" noting payment was due January 1, 2010.  

An April 2010 Marriage Certificate from the State of Oregon reflects that the Veteran and the appellant were married on April [redacted], 2010, in Oregon City, Oregon.  The name of the appellant's mother as listed on the marriage license is the same name that has been identified throughout the claims file as that of the Veteran's first wife.  

The Veteran's June 2010 death certificate lists the Veteran as being "WIDOWED." It lists the appellant as the Veteran's "DAUGHTER," and lists her address as the same as the Veteran's.  

On her September 2010 VA Form 21-534, "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefit by a Surviving Spouse or Child (Including Death Compensation if Applicable)," the appellant noted that the Veteran's first marriage had occurred in November 1950.  She listed the Veteran's first wife as "B.S.," which is the same that is listed as her mother's maiden name on her own birth certificate.  She also noted that this marriage ended with his wife's death in August 2004.  It notes that the appellant has had multiple prior marriages, the first of which occurred in August 1962 and was to "L.P." 

The following note appears in a January 2011 report of contact with VA:

I called the surviving spouse regarding her relationship with the deceased veteran.  She is named as both the spouse and the daughter in the file.  She said that she is the spouse, and that she was probably referred to as his daughter because they lived together and she took care of him for so long before they were married.

In her November 2013 substantive appeal, the appellant contends that she and the Veteran lived together from 2007 until his death in 2010.  In her February 2013 substantive appeal, the appellant reported that she and the Veteran "cohabited together as husband & wife for more than 4 years before his death.  We lived openly as sharing the same home, bank account, auto, auto insurance."  She noted that "[p]eople though[t] we were a married couple, even his Dr's address me as Mrs. [Veteran's last name]."  She reported that they had planned to marry in 2009, but she was diagnosed with breast cancer and wanted to wait until she was finished with her treatment.  She listed the following as evidence in support of her claim:

	1.  We lived together at the same address
	2.  We bought a car together
      3.  We had our car insurance together
      4.  We had our Bank account together
      5.  We lived together as husband & wife
      6.  His doctors address me as Mrs. [Veteran's last name]

The appellant has submitted documentation verifying items one through four and item six.  

With respect to item six, the appellant has submitted the first page of a September 2009 record from Puget Sound Orthopaedics.  This letter is addressed to the Veteran's primary care physician and begins by stating "[t]hank you very much for sending [the Veteran] to me for evaluation of his left hip pain."  It notes that the Veteran "presents today with his wife who was able to help supplement the historical portion of today's evaluation."  An October 2009 record from one of the Puget Sound Orthopaedics physicians notes that the Veteran "returns today with his wife."  

The record also contains a January 2013 statement from T.K. in which she notes that she "took care of the Wilson's during the year of 2009-2010 doing household chores and shopping , cooking during [the appellant's] illness for [the Veteran]."  

In a February 2013 statement, C.M. notes that she met the Veteran "and his wife through a mutual friend.  They introduced themselves as Mr. and Mrs. [Veteran's last name].  So I assumed that they were a married couple.  I knew the couple for many years before [the Veteran] passed."  (The Board notes that "C.M." appears to be the same person as "C.Y.P.-M." as the "C" and the "M" stand for the same names in both of these instances.) 

In November 2013, the appellant submitted a written statement noting that she and the Veteran lived together from 2007 until his death in 2010, and she "sent letters from his primary care physician and associates showing that we were living together long before we were married."  

The March 2014 hearing transcript reflects that the appellant testified that she and the Veteran had intended to get married in 2009, but that her breast cancer diagnosis and treatment prevented their marriage from occurring at that time.  She reported that she and the Veteran were involved "probably four or five years -- about five."  She testified that they had a checking account in both of their names and purchased a car together, and that they held themselves out to be spouses in those instances.  She reported that they held themselves out to be spouses in common company, and "[e]ven his doctors acknowledged us as husband and wife."  She reported that the neighbors "saw us coming and going all the time together.  They knew we lived together.  So I guess they just assumed that we were married and that's how we carried ourselves." 

After reviewing all of the pertinent evidence in this case, the Board finds that the preponderance of such evidence is against a finding of a "deemed valid" marriage.  The Board is simply unable to find any persuasive evidence that the Veteran and the appellant ever attempted to marry prior to the April 2010 ceremony.  Although the appellant asserts that she and the Veteran lived together as a couple, and held themselves out as such, for a few years prior to his death, the Board finds that the preponderance of the evidence demonstrates that their relationship was not that of a married couple prior to their April 2010 marriage.

Rather, the evidence of record both clearly demonstrates that the appellant is the Veteran's step-daughter.  To summarize this evidence, the same individual who was listed as the appellant's mother on the appellant's birth certificate is identified by the appellant as the Veteran's first wife on the September 2010 DIC application.  There is a reference to the Veteran having a daughter of the same first name and age as the Veteran in a May 1987 PTSD evaluation.  This record notes that "G., 39" got married at age 14.  A July 1987 record notes that the Veteran's second step-daughter got married at age 14.  The appellant in this case would have been 39 years of age at the time of the May 1987 evaluation, and her September 2010 DIC claim reflects that she was first married in August 1962, a few weeks following her 15th birthday.  Furthermore, the Veteran identified the appellant as his daughter on his July 2008 claim for VA benefits and multiple medical records identify the appellant as the Veteran's daughter.  Moreover, on the Veteran's death certificate, the appellant reported that the Veteran was widowed and identified herself as the Veteran's daughter.

The Board also finds that a preponderance of the evidence reflects that the appellant and the Veteran held themselves out to the community to be father and daughter.  The fact that the Veteran and the appellant lived together prior to their marriage does not demonstrate that they considered themselves a married couple.  Many people live with family members to whom they are not married, and multiple medical records from the Veteran's primary care provider clearly note that the Veteran lived with his daughter and granddaughter.  The fact that they jointly obtained a loan to purchase an automobile and owned a joint checking account and automobile insurance does not demonstrate that they did so as husband and wife, as she and the Veteran could just as easily have conducted these transactions as father and daughter.  Even following the Veteran's death, the appellant identified herself as the Veteran's daughter, rather than his wife, when providing the information that appears on the Veteran's death certificate.

The fact that some of the Veteran's medical records describe the appellant as the Veteran's wife does not demonstrate that they more broadly held themselves out to the community as such.  The Board notes that the records in question are from a Puget Sound Orthopaedics physician.  The September 2009 record consists of a letter that was written by the specialist to the Veteran's primary care physician and thanks Dr. W.W.K. for the referral, which suggests that this was the Veteran's first visit to that particular specialist.  The fact that both this record and the October 2009 record list the appellant as the Veteran's spouse, while possibly an error, would, at most, be indicative that the Veteran and the appellant were holding themselves out as husband and wife as early as September 2009.  This appointment occurred almost nine months prior to the Veteran's death and would therefore not establish common law or deemed valid marriage for one year prior to the Veteran's death.  

The Board notes that the majority of the medical records in which the appellant is mentioned identify her as the Veteran's daughter.  These records were authored by multiple individuals and facilities.  Among the records that identify the appellant as the Veteran's daughter are those from his primary care physician.  These records span multiple years, including the time period that the appellant claims she and the Veteran were already holding themselves out as a married couple, and would presumably be more likely than limited records from a specialist's consultations to correctly identify the appellant's relationship to the Veteran.

The Board acknowledges that the appellant is competent to report that she and the Veteran held themselves out as husband and wife for years before their marriage, and that the Veteran's doctors referred to her as his wife.  The Board has considered the appellant's testimony on this matter, however, and finds it to be non-credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").   Her accounts of the nature of her relationship with the Veteran, and of how people in the community viewed them, are self-serving, especially when considering that the Veteran was found to be entitled to retroactive benefits in the amount of $236,527.00 in the June 2012 rating decision.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Furthermore, the Board notes that much of the appellant's pertinent Board hearing testimony consists of suppositions and assumptions that she figures others must have had concerning the nature of her relationship with the Veteran based on the fact that she and the Veteran were always seen together; she does not say that she and the Veteran introduced themselves as husband and wife or that the people in their community at large actually addressed them or treated them specifically as if they were married. 

The Board finds it particularly telling that, when expressly asked by VA in January 2011 about having been identified as both the Veteran's surviving spouse and his daughter, the appellant gave an unconvincing explanation for why someone may have believed that she was the Veteran's daughter.  It is not clear from the January 2011 report of contact whether the appellant expressly stated that she was not the Veteran's daughter.  It is clear, however, that the appellant's attempt to explain why people may have believed she was the Veteran's daughter did not include a reference to the fact that the Veteran and her mother married when the appellant was three years old and that the appellant had been raised in the Veteran's household.  Regardless of whether the appellant expressly denied this relationship to VA in this instance, she was clearly attempting to mislead regarding her status as the Veteran's step-daughter.

Furthermore, with regard to the lay statements, the Board notes that the reference in T.K.'s January 2013 statement to "the Wilson's" suggests that the Veteran and the appellant had the same last name and may imply that they were related, but it does not actually demonstrate a belief that the Veteran and the appellant were a couple.  Thus, as with the evidence from the credit union, automobile insurance, and life insurance policy, T.K.'s testimony is not evidence that the Veteran and the appellant were holding themselves out as husband and wife.

The February 2013 statement from C.M., on the other hand, does suggest a belief that the Veteran and the appellant were holding themselves out as husband and wife.  The Board finds this evidence is not credible, however, given that C.M.'s statement on this matter is in direct contradiction with the vast majority of the competent and probative evidence of record, as has already been described in detail above, and that she appears to have an interest in helping the appellant establish herself as the Veteran's surviving spouse.  

With respect to the question of C.M.'s own interest in this case, information that is publicly available on the Internet indicates that C.M., at one time, lived at the same address that the Veteran and the appellant lived at in the years prior to the Veteran's death.  The Board notes that the September 2008 General and Durable Power of Attorney, but not the February 2013 statement, identifies C.M. as having the hyphenated last name of "P.-M."  The Board notes that the "P." of the hyphenated last name of "C.Y.P.-M." is the same last name as "L.P.," the appellant's first husband.  It would be mere speculation for the Board to conclude that C.M. is, in fact, the appellant's daughter (and the granddaughter with whom the Veteran was noted to live in several of his medical records) based on what appears to have been her maiden name and on the fact that she appears to have replaced the Veteran's son as the second option for the Veteran's General and Durable Power of Attorney.  For these reasons, it would also be mere speculation to conclude that C.M. had a direct pecuniary interest in this case.  The Board therefore clearly states that, even absent any pecuniary interest or bias on behalf of C.M. in this case, it must find that C.M.'s statement is not credible because the remaining evidence of record overwhelmingly demonstrates that the Veteran and the appellant were not holding themselves out as a married couple for at least one year prior to his death.  

In short, the Board does not find incredible the appellant's assertion of cohabitation with the Veteran since 2007, prior to the April 2010 marriage.  However, the preponderance of the evidence is against a finding that the Veteran and the appellant either held themselves out to be a married couple (by common law) for one year or more prior to the Veteran's death that might fit within the criteria for a "deemed valid" marriage.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of DIC benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


